
	

113 HR 859 IH: Taxpayers’ Conference Overspending Prevention Act
U.S. House of Representatives
2013-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 859
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2013
			Mr. Jordan (for
			 himself and Ms. Speier) introduced the
			 following bill; which was referred to the Committee on Appropriations, and in
			 addition to the Committee on Oversight and
			 Government Reform, for a period to be subsequently determined
			 by the Speaker, in each case for consideration of such provisions as fall
			 within the jurisdiction of the committee concerned
		
		A BILL
		To rescind certain excess conference costs from any
		  agency that overspends on conferences, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Taxpayers’ Conference Overspending
			 Prevention Act or the Taxpayers’ COP Act.
		2.Report and
			 rescission of excess conference costs
			(a)ReportNot later than October 31 of each fiscal
			 year, each executive agency shall submit to the Congress a report listing the
			 amount of funds that such agency obligated for conferences in the previous
			 fiscal year. The funds described in the report shall include pre-planning,
			 travel, and subsistence costs.
			(b)RescissionOn the date that is 30 days after the date
			 a report is submitted by an executive agency under subsection (a), from the
			 unobligated funds made available to such agency in the current fiscal year for
			 conferences (including pre-planning, travel, and subsistence costs), there is
			 rescinded the total amount by which the total costs for any conference
			 described in such report exceeds $3,000 per agency employee attending such
			 conference, or the total amount by which the costs for any conference described
			 in such report exceeds $600 per day per agency employee attending such
			 conference, whichever is higher.
			(c)Exception for
			 critical foreign travel
				(1)CertificationThe
			 rescission required under subsection (b) shall not apply to amounts described
			 in a report that are greater than the limits provided in such subsection
			 if—
					(A)the head of the applicable executive agency
			 certifies in writing to the Director of the Office of Management and Budget
			 that the amounts were for foreign travel and that such travel was critical to
			 the agency’s mission; and
					(B)the Director
			 determines that such certification is valid.
					(2)ReportAny
			 determination by the Director under paragraph (1) shall be included in the
			 report submitted under subsection (a).
				(d)DefinitionsIn this section—
				(1)the term
			 Director means the Director of the Office of Management and
			 Budget;
				(2)the term
			 executive agency has the meaning given such term in section 105
			 of title 5, United States Code; and
				(3)the term
			 conference means a meeting, retreat, seminar, symposium, or
			 event that—
					(A)is held for
			 consultation, education, discussion, or training; and
					(B)is not held
			 entirely at a Government facility.
					
